                 Case 1:20-cv-05126-VEC Document 16 Filed 08/25/20 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT


MEMO ENDORSED                   FAGENSON & PUGLISI, PLLC           ELECTRONICALLY FILED
                                           Attorneys At Law        DOC #:
                                     450 Seventh Avenue-Suite 704  DATE FILED: 08/25/2020
                                         New York, New York 10123
 Lawrence M. Fagenson                       Tel: (212) 268-2128                                       of Counsel
 Concetta Puglisi                           Fax: (212) 268-2127                                 Steven Candela
 Novlette R. Kidd                                                                               Scott G. Cerbin
      --------                                                                                  Asaf A. German
 Linda V. Rampertab



                                              August 24, 2020

        The Honorable Valerie E. Caproni, U.S.D.J.
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

        Re: Otero v. Verizon New York Inc., et al. Case No.:20-cv-05126-VEC

        Dear Judge Caproni,

        This office represents plaintiff in the captioned civil matter. This matter is on the Court’s
        calendar for an Initial Pretrial Conference on August 28, 2020. We write on our own
        behalf and on behalf of defendants Verizon New York Inc. and Receivables Performance
        Management, LLC to request respectfully a 30-day adjournment of the conference.

        The reason for the adjournment request is that the parties are exploring a settlement of
        the matter. Plaintiff now awaits word from defendants in response to settlement demands.
        We also respectfully request a concomitant extension of time for the filing of the
        pre-conference materials.

        We have not heard from counsel for defendant Ceteris Portfolio Services, LLC d/b/a North
        Shore Agency today, and believe that may be as a result of tropical storm systems now
        affecting Louisiana. In addition, defendant Collecto, Inc. d/b/a EOS CCA has not yet
        appeared or answered and has not otherwise been heard from by plaintiff.

        We thank the Court for your kind consideration of the foregoing requests.
                                                     Application GRANTED. The Initial Pretrial Conference
        Respectfully Submitted,
                                                     scheduled for August 28, 2020 is adjourned and rescheduled
        FAGENSON & PUGLISI, PLLC                     for October 2, 2020, at 11:30 a.m. The parties' joint letter
                                                     and proposed Case Management Plan is due no later than
                                                     September 24, 2020.
        By: /s/ Novlette R Kidd                                            SO ORDERED.
           NOVLETTE R. KIDD, ESQ.

                                                                                                      08/25/2020
                                                                           HON. VALERIE CAPRONI
                                                                           UNITED STATES DISTRICT JUDGE
